Exhibit 10.5 SUBLEASE [20411 S.W. Birch, Suite 210, Newport Beach, California] (ACCELERIZE NEW MEDIA, INC.) Recitals Section 1. Sublease Section 2. Term Section 3. Rent Section 4. Use of Premises, Compliance and Condition and Subtenant Improvements Section 5. Signage and Parking Section 6. Utilities Section 7. Master Lease Provisions and Exceptions Section 8. Warranty by Sublandlord Section 9. Brokers Section Notices Section Assignment and Subletting Section Attornment Section Entry Section Late Charge and Interest Section Security Deposit Section No Right to Holdover Section Subtenant's Insurance Section Entire Agreement Section Time of Essence Section Definitions Section Governing Law Section Attorneys Fees Section Consent by Master Landlord ExhibitA Depiction of Premises Exhibit B Master Lease ***** This Sublease (“ Sublease ”) is executed on this 1st day of May, 2014 to be effective as of May 1, 2014, by and between Panattoni Development Company, Inc. , a California corporation (“ Sublandlord ”, sometimes collectively referred to as “
